Citation Nr: 0941734	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  07-24 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a right foot 
disorder.

2.  Entitlement to service connection for a liver disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1975 to February 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In July 2009, the Veteran testified 
at a personal hearing before the undersigned Veterans Law 
Judge.  A copy of the transcript of that hearing is of 
record.  

Upon review of the record, the Board finds the adjudicated 
appellate issue of entitlement to service connection for 
hammertoes of the right foot to be too restrictive based on 
the Veteran's actual claims.  It is significant to note that 
service connection has been established for degenerative 
joint disease to the bilateral first metatarsophalangeal 
joints, but that service treatment records include a 
diagnosis of another right foot disorder.  The issue for 
appellate review has been revised to entitlement to service 
connection for a right foot disorder.  Although the other 
issue specifically developed on appeal was entitlement to 
service connection for liver cysts and the Veteran did not 
appeal an April 2007 rating decision denying service 
connection for fatty infiltrates in the liver, the Board 
finds that issue is more appropriately addressed as 
entitlement to service connection for a liver disorder.  In 
correspondence dated in July 2009 the Veteran also withdrew 
his appeal as to the issues of entitlement to increased 
ratings for degenerative joint disease of the knees and for 
status post chronic left shoulder dislocation, with surgical 
repair and residual degenerative changes.  Therefore, the 
issues as listed on the title page of this decision have been 
revised to reflect the more appropriate issues for appellate 
review.  

The issues on appeal are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The Veteran was 
notified of the provisions of the VCAA and how it applied to 
his claims by correspondence dated in December 2004, July 
2005, February 2006, and March 2006.  The United States Court 
of Appeals for Veterans Claims (hereinafter "the Court"), 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
held that the VCAA notice requirements applied to all 
elements of a claim.  An additional notice as to these 
matters was provided in March 2006.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  VA has a duty to 
assist the veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  

In this case, service treatment records dated in July 1999 
include X-ray examination findings of bilateral moderate 
hallux valgus deformity with degenerative joint disease in 
the first metatarsophalangeal joint and stress-reactive bone 
change in the second through fifth metatarsal shaft areas.  

On VA examination in January 2005 the Veteran complained of 
bilateral foot aching.  He reported he had been told that he 
had fallen arches and hammertoes and he stated that he had 
been provided orthotic devices for his shoes.  An examination 
of the feet revealed minimal hammertoes on the left, but no 
prominence of the metatarsophalangeal joints.  The arches 
were present with full weightbearing.  X-ray examination 
revealed no convincing evidence of hammertoes; however, on 
oblique view there appeared to be a slight flexion at the 
right distal interphalangeal joints to the second, third, and 
fourth toes which the examiner noted could be positional in 
nature.  The diagnoses included plantar fasciitis, resolved, 
with minimal hammertoes on examination.  The Board notes that 
the January 2005 VA examination findings appear to be 
inconsistent with the July 1999 X-ray examination findings of 
bilateral moderate hallux valgus deformity.  Therefore, an 
additional medical examination for clarification of this 
matter is required.  

The Board also notes that the Veteran has provided various 
statements concerning a liver disorder and complained of pain 
as a result of his liver problems.  Service treatment records 
include diagnoses of fatty liver and findings compatible with 
a hepatic cyst.  An April 2003 abdominal ultrasound revealed 
a mild fatty infiltration of the liver.  A May 2003 report 
noted elevated liver functions test findings secondary to 
fatty liver disease.  Computed tomography (CT) scan reports 
dated in August 2003, March 2004, September 2004, and October 
2005 revealed lesions on the liver compatible with a hepatic 
cyst.  

On VA examination in January 2005 the Veteran complained of 
intermittent right flank pain and elevated liver function 
tests since 1989.  The examiner noted there was no evidence 
of masses, tenderness, or organomegaly and no complaints of 
pain on deep palpation in the right upper quadrant.  The 
liver borders were percussed to 12 centimeters in the 
midclavicular line.  Murphy's sign was negative.  The 
diagnoses included liver cyst, etiology to be determined, 
benign.  A handwritten note on the report indicated an 
abnormal "ALT" finding of 83.  A July 2006 VA Digestive 
Conditions examination revealed mild tenderness on palpation 
of the right and left lower abdominal quadrants.  Although 
the RO denied entitlement to service connection for liver 
cysts because the disorder was not a disability, the Board 
finds that an additional VA examination is required for an 
opinion as to whether there are any present chronic residual 
symptoms attributable to a liver disorder manifest in 
service.



Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
who have treated him for feet or liver 
disorders since his retirement from 
active service.  After the Veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran is to 
be notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2.  The Veteran should be scheduled for a 
VA feet disorders examination for an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that he has an additional 
chronic right foot disorder as a result 
of service.  All indicated tests and 
studies are to be performed.  The 
examination must be conducted following 
the protocol in any applicable VA 
disability examination worksheet.  

Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  The opinion should be 
provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  Any opinion provided should 
be reconciled with the prior medical 
findings of record and should 
specifically address the July 1999 X-ray 
examination findings of a moderate hallux 
valgus deformity and also indicate 
whether the Veteran has hammertoe 
deformities of the right foot.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

3.  The Veteran should be scheduled for 
VA liver disorders examination for an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that he has any chronic, 
residual symptoms of liver disorder as a 
result of service.  All indicated tests 
and studies are to be performed.  The 
examination must be conducted following 
the protocol in any applicable VA 
disability examination worksheet.  

Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  The opinion should be 
provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  Any opinion provided should 
be reconciled with the prior medical 
findings of record.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, should be 
associated with the claims folder, if 
feasible.  The Veteran is to be advised 
that failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claims.

5.  After completion of the above and 
any additional development deemed 
necessary, the RO should review the 
issues on appeal.  All applicable laws 
and regulations should be considered.  
If any benefit sought remains denied, 
the Veteran and his representative 
should be furnished a supplemental 
statement of the case and be afforded 
the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


